In an action for a declaratory judgment that a zoning ordinance as it affects plaintiff is void, to restrain his prosecution for alleged violation of the ordinance, etc., order restraining defendant from proceeding in an action in the local police court, pendente lite, reversed, with $10 costs and disbursements, and the motion denied, without costs. A court of equity may restrain the prosecution of a criminal action in an exceptional case where irreparable injury may result, where the application presents only a question of law, and where a clear legal right to the relief is established. (Reed v. Littleton, 275'N. Y, 150; Mills Novelty Go. v. Sunderman, 266 N. Y. 32.) Such *904requirements are not satisfied by the showing in this case. Lewis, P. J., Johnston, Adel, Aldrich and Nolan, JJ., concur.